DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 11/5/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 2 and 6 has been withdrawn. 
Applicant’s arguments, see pages 5 and 6, filed 11/5/2021, with respect to 112 (b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 6, filed 11/5/2021, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention includes a device, a scanner carriage and a scanner.  The following feature is considered as the unique aspect of the claims:



The above feature was not found in the applied and/or cited prior art.  This limitation combined with the rest of the limitations overcome the prior art as a whole.  Thus, the claims are allowed..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elferink and Shiomi discloses a tilt prevention component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672